Title: Robert Morris to Alexander Hamilton, Theodorick Bland, Thomas FitzSimons, Samuel Osgood, and Richard Peters, 14 April 1783
From: Morris, Robert
To: Hamilton, Alexander,Bland, Theodorick,FitzSimons, Thomas,Osgood, Samuel,Peters, Richard



Office of Finance [Philadelphia] 14 April 1783
Gentlemen

Since the Conference I had the Honor to hold with you the ninth Instant, my Mind has been continually occupied on the important Subject to which it relates. My Feelings are strongly excited by what I wish for the Public and what I apprehend both for them and for myself. The two Points which relate to my Department are the Settlement of Accounts and Advance of Pay. With respect to the first it is now going on in a satisfactory Manner and will be as speedily accomplished as can reasonably be expected. The Arrangements taken on that Subject are of such a Nature that I conceive the disbanding of the Army need not be delayed until the Settlement is compleated because the proper Officers may be kept together altho the Men be dismissed. The Amount of three Months Pay, which is stated by the General to be indispensible, is according to the Estimates, seven hundred and fifty thousand Dollars. From what I have already Stated to Congress it will appear that Reliance for a great Part of this Sum must be on the Sales of public Property and the Taxes. Neither of these Sources can produce much immediately and from the latter there is but little Hope at all unless Something can be done to stimulate the Exertions of the States. The Receipts being regularly published spare me the Necessity of disagreeable Observations on that Topick. To supply so large a Sum as is required is utterly impracticable or indeed to obtain any very considerable Part. The most therefore which can be done is to risk a large Paper Anticipation. This is an Operation of great Delicacy and it is essential to the Success of it that my Credit should be staked for the Redemption. Do not suppose Gentlemen that this Declaration is dictated by Vanity. It becomes my Duty to mention the Truth. I had rather it had fallen from any other Person and I had [– – –] rather it did not exist. In issuing my Notes to the required Amount it would be n⟨ecessary that⟩ I should give an express Assurance of Payment: And in so doing I should ⟨be answerable⟩ personally for about half a Million when I leave this Office and depe⟨nd on the arrange⟩ments of those who come after to save me from Ruin. I am willing ⟨to risk as much⟩ for this Country as any Man in America but it cannot be expected tha⟨t I would place⟩ myself in so desperate a Situation. To render the Arrangements which ⟨the plan would⟩ require effectual in an official Point of View would be a Work of Time ⟨and the end⟩ of my official Existence is nearly arrived. Disbanding the Army in a Manner Satisfactory to them and to the Country is doubtless desirable and altho extremely difficult yet is I beleive practicable. I shall be very ready at all Times Gentlemen to give my advice and Assistance to those who may be charged with that delicate and perilous Undertaking and I would go as far to effect it myself as any reasonable Man could require. But tho I would sacrifice much of my Property yet I cannot risk my Reputation as a Man of Integrity nor expose myself to absolute Ruin.
I am Gentlemen with perfect Respect your most obedient and humble Servant

Robt Morris


Honble
Mr. Bland
}
A Committee of Congress


Mr. FitzSimmons


Mr. Hamilton


Mr. Osgood


⟨Mr.⟩ Peters



